Exhibit Execution Copy AMENDMENT NO.4 TO CREDIT AGREEMENT This Amendment No. 4 to Credit Agreement (this “Fourth Amendment”) is entered into as of December 2, 2008 by and among Select Comfort Corporation (the “Company”), Select Comfort Retail Corporation, the other financial institutions signatory hereto (the "Lenders"), JPMorgan Chase Bank, National Association, as Administrative Agent and Bank of America, N.A., as Syndication Agent. RECITALS A.The Company, the Subsidiary Borrowers, the Administrative Agent and the Lenders are party to that certain Credit Agreement dated as of June 9, 2006, as amended pursuant to Amendment No. 1 to Credit Agreement dated as of June 28, 2007, Amendment No. 2 to Credit Agreement dated as of February 1, 2008 and Amendment No. 3 to Credit Agreement dated as of May 30, 2008 (the “Credit Agreement”).Unless otherwise specified herein, capitalized terms used in this Fourth Amendment shall have the meanings ascribed to them by the Credit Agreement. B.The Company has requested that the Administrative Agent and the Lenders further amend the Credit Agreement to reflect certain changes thereto and to grant a limited waiver with respect to the Credit Agreement. C.The Administrative Agent and the undersigned Lenders are willing to amend the Credit Agreement and to grant a limited waiver on the terms and conditions set forth below. Now, therefore, in consideration of the mutual execution hereof and other good and valuable consideration, the parties hereto agree as follows: 1.Reduction of Aggregate Commitments.The aggregate amount of the Lenders' Commitments is hereby reduced from $100,000,000 to $90,000,000 as of the date hereof and shall be further reduced to $85,000,000 commencing on January 3, 2009 and to $80,000,000 commencing on July 1, 2009.Accordingly, Schedule 2.01 of the Credit Agreement is hereby amended and restated as set forth on Annex II hereto. 2.Additional Amendments to Credit Agreement.The Credit Agreement is hereby further amended as follows: (a)Section 6.13 of the Credit Agreement is hereby amended by deleting such section in its entirety and replacing it with a reference to "[Reserved]". (b)Schedule 1.01 of the Credit Agreement is hereby amended and restated as set forth on Annex I hereto. 3.Covenant.No later than December 15, 2008, the Company shall have delivered to the Administrative Agent and the Lenders an assessment of the Company's business plans and available alternatives as prepared by the Company with the assistance of AlixPartners, which assessment shall be in form and substance reasonably satisfactory to the Administrative Agent. 4.Limited Waiver.Subject to the terms and conditions herein, the Administrative Agent and the Lenders signatory hereto hereby waive the requirement that the Company comply with the financial covenant set forth in Section 6.12 of the Credit Agreement for the period ending on November 30, 5.Representations and Warranties of the Company.The Company represents and warrants that: (a)The execution, delivery and performance by the Company of this Fourth Amendment has been duly authorized by all necessary corporate action and this Fourth Amendment is a legal, valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as the enforcement thereof may be subject to (i) the effect of any applicable bankruptcy, insolvency, reorganization, moratorium or similar law affecting creditors’ rights generally and (ii) general principles of equity, regardless of whether considered in a proceeding in equity or at law. (b)Each of the representations and warranties contained in the Credit Agreement and the other Credit Documents is true and correct in all material respects on and as of the date hereof as if made on the date hereof (except any such representation or warranty that expressly relates to or is made expressly as of a specific earlier date, in which case such representation or warranty shall be true and correct with respect to or as of such specific earlier date). (c)After giving effect to this Fourth Amendment, no Default has occurred and is continuing. (d)The Company has heretofore furnished to the Lenders its consolidated balance sheet and statements of income, stockholders equity and cash flows (i) as of and for the fiscal year ended December 31, 2007, reported on by KPMG LLP, independent public accountants, and (ii) as of and for the fiscal month ended October 25, 2008, certified by its chief financial officer.Such financial statements present fairly, in all material respects, the financial position and results of operations and cash flows of the Company and its consolidated Subsidiaries as of such dates and for such periods in accordance with GAAP, subject to year end audit adjustments and the absence of footnotes in the case of the statements referred to in clause (ii) above. 6.Effective Date.This Fourth Amendment shall become effective upon receipt by the Administrative Agent of (i) duly executed counterparts of this Fourth Amendment from the Company, Select Comfort Retail Corporation and the Required Lenders and (ii) the Reaffirmation of Guaranty in the form attached hereto as Exhibit A executed by each of the Subsidiary Guarantors. - 2 - 7.Reference to and Effect Upon the Credit Agreement. (a)Except as specifically amended above, the Credit Agreement and the other Credit Documents shall remain in full force and effect and are hereby ratified and confirmed. (b)The execution, delivery and effectiveness of this Fourth Amendment shall not operate as a waiver of any right, power or remedy of the Administrative Agent or any Lender under the Credit Agreement or any Credit Document, nor constitute a waiver of any provision of the Credit Agreement or any Credit Document, except as specifically set forth herein.Upon the effectiveness of this
